Title: The American Commissioners to Thomas Thompson, 25 November 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Thompson, Thomas


Sir,
Paris 25th Novemr 1777
We advise you on your return to L’Orient to put your Ship in readiness for Sea, Capt. Hinman will do the same, and after you have obtained the best intelligence to be had, of the British Merchant Ships, and Commerce to pursue the Course, which you judge best for intercepting and making prizes on Our Enemies Ships, and property. As it is by no means safe to return into the Ports of France, you will calculate your Stores, so as to have a sufficiency for your cruise, which we cannot indeed be particular in the Direction of. It has been suggested that one or more of the India Ships returning may be intercepted; That part of the West India homeward bound Ships are expected about This Time, as well as Transports returning from New York, and elsewhere in America, and that by cruising in the proper Latitudes you may meet with them; That the British Factories and Commerce on the African Coast are at this Time without any Force sufficient to protect them, and that by running along that Coast you may greatly annoy, and distress the Enemy in that Quarter; and afterwards go for the West Indies. As you and Capt. Hinman have already considered these several plans for a Cruise, we leave with you to determine which to prefer, and the manner in prosecuting either, or any other that may appear more likely to Answer the design of your Commission. We are happy in observing the harmony, and Confidence which subsists between you and Capt. Hinman, and hope the same prevails among your Officers and Men which we are certain you will attentively cultivate through the whole of your Expedition, in which We recommend to you, to avoid giving any offense to the Flaggs of Neutral powers, and to shew them proper Marks of Respect, and Friendship. As you may meet with Vessels of the Enemy, so near the Coast of Europe, that you may be under the Necessity of sending them into some Port of France, advise you to agree with Messrs. Goularde &c. on the method of conduct in such Case, previous to your departure, and give Orders to the Officers, to whom you give the Command of such Prizes, accordingly thereto. Whenever you judge it prudent to dismiss Prisoners, subjects of his Brittannic Majesty, we advise you To take from Them in writing an Acknowledgment of their having been your Prisoners, their Quality, Place of Residence, and that they are dismissed by you in Confidence that an equal Number of the Subjects of the Thirteen United States of the same Rank that Now are or may hereafter be Prisoners to his said Brittannic Majesty will be set at Liberty. You are also to deliver, a Copy of such Writing to The Prisoners enjoining them to deliver the same on their Arrival in Brittain, to the Lords of the British Admiralty, and by the first Opportunity, inclose a Duplicate to the Committee or Board of Marine in Boston, and another to Us, with an Acct. of your proceedings.We shall deliver Captn. Hinman [a] Copy of this Letter, who will proceed in Concert with you in the Cruise. With best Wishes
Captn Thompson
 
Notation: Copy of Lettrs to Capt. Thompson & Ct Hinman Novr. 25th 1777
